Opinion

MCDONALD, C. J.
The plaintiff, David Fishbein, appealed to the Superior Court from the suspension of his motor vehicle operator’s license by the defendant commissioner of motor vehicles (commissioner) pursuant to General Statutes (Rev. to 1995) § 14-227b, as amended by Public Acts 1995, No. 95-279.2 In this admin*40istrative appeal, the plaintiff claimed that because the *41police were not legally justified in stopping his vehicle, the commissioner’s decision to suspend the plaintiffs license on the basis of the evidence of intoxication obtained pursuant to the stop was improper. The trial court dismissed the appeal, holding that the police had legally stopped the plaintiffs vehicle. The plaintiff then appealed to the Appellate Court, which affirmed the trial court’s judgment. Fishbein v. Kozlowski, 48 Conn. App. 552, 711 A.2d 733 (1998). This court granted the plaintiffs petition for certification limited to the issue of whether the Appellate Court properly had concluded that the police had reasonable suspicion to justify stopping the plaintiffs vehicle.3 Fishbein v. Commissioner of Motor Vehicles, 247 Conn. 901, 719 A.2d 902 (1998). After the initial oral argument, we ordered supplemen*42tal briefs and additional argument before an en banc court on the following issue: “Is the question of whether the police have a reasonable and articulable suspicion to justify an investigative stop outside the scope of the four issues to be considered at a § 14-227b license suspension hearing?” We answer that question in the affirmative, and, accordingly, affirm the judgment of the Appellate Court.4
The essential facts of this case, as revealed in the record, are undisputed. On March 5, 1996, police officers were conducting a surveillance of a house at 180 Poplar Street in New Haven. The police suspected that the house was a favored spot for illegal drug transactions. At 2:15 a.m., a car driven by the plaintiff stopped at the house. The plaintiff turned off the car’s headlights and motor, and a passenger exited the car and went to the door of the house. The passenger knocked on the door and had a brief conversation -with the person who opened the door. The passenger then returned to and entered the car, and the plaintiff started the car and turned on the lights. Although the car was not yet in motion, the police officers effectuated a stop by pulling their cruiser alongside and turning on the cruiser’s overhead lights.
Officer Peter A. Beckwith approached the car and questioned the plaintiff regarding his reasons for being at that address. When the plaintiff responded to the officer’s questions, the officer smelled alcohol on his breath. The officer then asked for the plaintiffs registration and insurance papers. He had to repeat the request three times before it was understood by the plaintiff. The officer proceeded to order the plaintiff out of the car and administered a series of field sobriety tests to the plaintiff. The plaintiff failed each test. At that point, *43the officer read an implied consent advisory5 to the plaintiff, and the plaintiff agreed to take a breath test at the police station. Thereafter, the officer arrested the plaintiff on a charge of driving under the influence of intoxicating liquor, informed the plaintiff of his Miranda6 rights, and brought the plaintiff to the police station where he administered two breath tests to the plaintiff. Both breath tests showed that the plaintiffs blood alcohol level exceeded the limit set forth in General Statutes § 14-227a.7
On the basis of these facts, the commissioner issued a notice to the plaintiff, advising him of a proposed ninety day suspension of his operator’s license, and informing him that he was entitled to request a hearing on the suspension. Following the plaintiffs request, a hearing was held, at which the commissioner determined that the four elements set forth in General Statutes (Rev. to 1995) § 14-227b (1), as amended by Public Acts 1995, No. 95-279, §§ 1 and 2 (now § 14-227b [g]),8 had been met, and, therefore, that the plaintiffs operator’s license would be suspended.
*44The issues before this court on appeal are: (1) is the question of whether the police have reasonable and articulable suspicion to justify an investigative stop outside the scope of the four issues to be considered at a license suspension hearing pursuant to § 14-227b (f); and (2) if the answer to the first question is no, did the commissioner properly find that the police had reasonable and articulable suspicion to stop the plaintiff? Because we answer the first question in the affirmative, we need not answer the second question.
General Statutes (Rev. to 1995) § 14-227b (d), as amended by Public Acts 1995, No. 95-279, provides in *45relevant part: “Any person whose license or operating privilege has been suspended in accordance with this subsection shall automatically be entitled to a hearing before the commissioner to be held prior to the effective date of the suspension. . . .” Subsection (f) provides in relevant part that “[t]he hearing shall be limited to a determination of the following issues: (1) Did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or drug or both or while his ability to operate such motor vehicle was impaired by the consumption of intoxicating liquor; (2) was such person placed under arrest; (3) did such person refuse to submit to such test or analysis or did such person submit to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was ten-hundredths of one per cent or more of alcohol, by weight; and (4) was such person operating the motor vehicle. . . .”
The plaintiff now argues that the “probable cause to arrest” element in § 14-227b (f) implicitly incorporates a requirement that the initial investigative stop of the driver of a vehicle be lawful. If the stop is unlawful, his argument continues, the commissioner is without authority to suspend his license. The plaintiff further argues that any other interpretation would violate the constitutional requirements of due process. Neither the commissioner nor the trial court considered this issue, as they both assumed that a determination of the legality of the stop was required. The Appellate Court upheld the trial court’s determination that there had been a reasonable and articulable suspicion to justify the stop of the plaintiffs vehicle and concluded that the trial court had properly dismissed the plaintiffs appeal, but did not address the supplemental issue in this appeal. Fishbein v. Kozlowski, supra, 48 Conn. App. 557.
*46The question before us is a matter of statutory interpretation and, as such, constitutes a question of law subject to de novo review. See In re Eden F., 250 Conn. 674, 690, 741 A.2d 873 (1999). “In seeking to discern [statutory] intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.” (Internal quotation marks omitted.) Id.
It is well settled that “ [w]here the meaning of a statute ... is plain and unambiguous, the enactment speaks for itself and there is no occasion to construe it. Its unequivocal meaning is not subject to modification by way of construction.” (Internal quotation marks omitted.) Pitchell v. Hartford, 247 Conn. 422, 432, 722 A.2d 797 (1999). This court previously has held that the language of § 14-227b (f), limiting the issues to be considered at a license suspension hearing, is plain and unambiguous. See Buckley v. Muzio, 200 Conn. 1, 7, 509 A.2d 489 (1986) (“[t]he language of ... § 14-227b [f] is plain and unambiguous”); see also Bialowas v. Commissioner of Motor Vehicles, 44 Conn. App. 702, 711, 692 A.2d 834 (1997) (same).
We also have held repeatedly that the plain language of the statute expressly and narrowly limits the scope of the license suspension hearing to the four issues enumerated in the statute. See Harrington v. DelPonte, 229 Conn. 51, 59, 639 A.2d 1028 (1994) (statute limits issues properly raised on appeal from license suspension, and officer’s failure to comply with regulation requiring certification to operate breath test would not be basis for overturning license suspension if other elements demonstrated); Schallenkamp v. DelPonte, 229 Conn. 31, 40, 639 A.2d 1018 (1994) (same); Volck v. Muzio, 204 Conn. 507, 512, 529 A.2d 177 (1987) (because *47hearing limited to four enumerated issues, multiple failures by arresting officer to comply with statutory dictates of § 14-227b not sufficient grounds for overturning commissioner’s determination that operator’s license should be suspended); Buckley v. Muzio, supra, 200 Conn. 7 (hearing limited to four enumerated issues and commissioner not required to determine whether subject of hearing understood consequences of refusal to submit to chemical testing before suspending license). The Appellate Court has held in Dalmaso v. Dept. of Motor Vehicles, 47 Conn. App. 839, 844, 707 A.2d 1275 (1998), that the admitted failure of the police to comply with subsection (b) of the statute, requiring police to afford the arrested person an opportunity to call his attorney, was irrelevant in a suspension hearing. See also Bialowas v. Commissioner of Motor Vehicles, supra, 44 Conn. App. 710 (subsection [f] of § 14-227b does not provide for adjudication of multiple procedural errors by police under subsection [b] of statute, but is limited to four enumerated issues).
This court has not addressed previously the specific question of whether the “probable cause to arrest” element of subsection (f) incorporates a requirement that there be legal grounds for the underlying initial stop. We see no reason, however, to depart from our previous interpretation that the statutory language narrowly limits the license suspension hearing to the four issues expressly enumerated. A common theme of our cases construing § 14-227b is that “the restriction of a license suspension hearing to the four issues specified in [§ 14-227b (f)] is indicative of the legislative view that the failure to comply precisely with the [criminal procedure] requirements of subsection (b) should not prevent suspension of the license of a person, arrested with probable cause for believing he was operating under the influence or with impaired ability as a result of intoxicating liquor, who has refused to submit to the *48prescribed tests”; Volck v. Muzio, supra, 204 Conn. 514; or who, as in this case, has taken the tests and has been found to have a blood alcohol level in excess of the statutory limit. While “the legislature has attached certain consequences to departures from the procedures specified in § 14-227b (b) and has provided a substantial incentive for the police to comply with those procedures” in the context of criminal proceedings; id.; “the legislature has manifested its intention that noncompliance with subsection (b), not involving one of the four issues to be determined pursuant to subsection (d) [which became subsection (f) of the version of the statute under consideration], does not preclude the suspension of the license of a driver” when the four enumerated elements have been demonstrated. Id., 516.
In State v. Hickam, 235 Conn. 614, 624, 668 A.2d 1321 (1995), cert. denied, 517 U.S. 1221, 116 S. Ct. 1851, 134 L. Ed. 2d 951 (1996), we concluded that “[a]n examination of the legislative history of § 14-227b reveals that a principal purpose for the enactment of the statute was to protect the public by removing potentially dangerous drivers from the state’s roadways with all dispatch compatible with due process.”9 This court in Hickam distin*49guished license suspension proceedings, the primary purpose of which is to promote public safety by removing “those who have demonstrated a reckless disregard for the safety of others” from the state’s roadways, from criminal proceedings, the primary purpose of which is punishment. Id., 626. This court concluded that when a driver is subject to criminal prosecution, the license suspension hearing is not barred by the constitutional double jeopardy prohibition on multiple punishments for the same offense. Id., 628. In Schallenkamp v. Del-Ponte, supra, 229 Conn. 42, and Harrington v. DelPonte, supra, 229 Conn. 51, we determined that although a failure to comply with a regulation requiring certification of the officer who administers the breath analysis test would render any test results inadmissible in a criminal proceeding under § 14-227a (c), it was not a basis for overturning the commissioner’s decision when the four elements enumerated in § 14-227b (f) had been established. Thus, we have indicated repeatedly that a license suspension hearing is not a criminal proceeding and that the subject of such a hearing is not entitled to all of the procedural protections that would be available in a criminal proceeding.
We accordingly conclude in this case that the legislature did not intend that the lack of a reasonable and articulable suspicion to justify an initial investigatory stop would be a basis for overturning the commissioner’s decision if the commissioner finds that, subsequent to the stop, “the police officer [had] probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor . . . .” General Statutes (Rev. to 1995) § 14-227b (f), as amended by Public Acts 1995, No. 95-279. We further conclude that failure to comply with the requirements for criminal prosecution as they apply to investigatory stops should not prevent suspension of the license of a person arrested upon probable cause to believe that he was *50operating under the influence of intoxicating liquor. See Volck v.Muzio, supra, 204 Conn. 514. Any interpretation that prevented the commissioner from suspending the license of a person who was stopped without a reasonable and articulable suspicion, but whom the police subsequently had probable cause to arrest for driving under the influence, would undermine the primary purpose of the statute, which is “to protect the public by removing potentially dangerous drivers from the state’s roadways with all dispatch compatible with due process.” State v. Hicham, supra, 235 Conn. 624. Nothing in the legislative history of § 14-227b (f) suggests a contrary interpretation. Therefore, we conclude that the legislature did not intend the probable cause to arrest requirement in subsection (f) to incorporate all of the procedural protections that would be available to the plaintiff in a criminal proceeding. Accordingly, we reject the plaintiffs argument that, in the context of § 14-227b (f), probable cause requires a finding of a reasonable and articulable suspicion to make the initial stop.
Our narrow reading of the probable cause requirement in subsection (f) is fully consistent with the requirements of due process. We are persuaded that the statute’s probable cause requirement, coupled with its provision for an administrative hearing, affords a driver all the constitutional protection to which he is entitled. Due process requires that “[a] state must afford notice and opportunity for hearing appropriate to the nature of the case before the [license suspension] becomes effective.” (Internal quotation marks omitted.) Hickey v. Commissioner of Motor Vehicles, 170 Conn. 136, 144, 365 A.2d 403 (1976).
Whether the procedure accorded at a hearing is “appropriate to the nature of the case”; (internal quotation marks omitted) id.; is to be determined by considering three factors: “First, the private interest that will be affected by the official action; second, the risk of *51an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail.” (Internal quotation marks omitted.) Illinois v. Batchelder, 463 U.S. 1112, 1117, 103 S. Ct. 3513, 77 L. Ed. 2d 1267 (1983); see also Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
Applying the due process analysis set forth in Illinois v. Batchelder, supra, 463 U.S. 1117, to this case, we recognize, with regard to the first consideration, that the plaintiff has an interest in continuing the use of his license during the suspension period. With regard to the second consideration, we conclude that, because the commissioner must find at the license suspension hearing that the police had probable cause to arrest for driving under the influence, a requirement that the police must have a reasonable and articulable suspicion justifying the initial stop would accomplish nothing toward reducing the risk of an erroneous license suspension. Finally, we find that the interest of the government in expeditiously removing intoxicated drivers from the state’s roadways is great; see id., 1118 (finding that “[t]he interest of the States in depriving the drunk driver of permission to continue operating an automobile is particularly strong” and recognizing “[t]he carnage caused by drunk drivers” [internal quotation marks omitted]); and that the state’s interest substantially outweighs the driver’s interest in continuing the use of his license during the suspension period.
Furthermore, the plaintiffs argument assumes that the exclusionary rule precluding use of evidence obtained as a result of an improper search or seizure is applicable, not only to a criminal proceeding, but also to a civil hearing held pursuant to § 14-227b. We *52disagree. “The general rule in a criminal proceeding is that statements and other evidence obtained as a result of an unlawful, warrantless arrest are suppressible if the link between the evidence and the unlawful conduct is not too attenuated.” (Internal quotation marks omitted.) Immigration & Naturalization Service v. Lopez-Mendoza, 468 U.S. 1032, 1040-41, 104 S. Ct. 3479, 82 L. Ed. 2d 778 (1984). “[T]he [exclusionary] rule’s prime purpose is to deter future unlawful police conduct and thereby effectuate the guarantee of the Fourth Amendment against unreasonable searches and seizures .... Application of the rule is thus appropriate in circumstances in which this purpose is likely to be furthered.” (Internal quotation marks omitted.) Payne v. Robinson, 207 Conn. 565, 570, 541 A.2d 504, cert. denied, 488 U.S. 898, 109 S. Ct. 242, 102 L. Ed. 2d 230 (1988). “[I]n the complex and turbulent history of the rule, the [United States Supreme] Court never has applied it to exclude evidence from a civil proceeding, federal or state.” Immigration & Naturalization Service v. Lopez-Mendoza, supra, 1041-42 (holding that rule does not apply in deportation proceedings); see also Pennsylvania Board of Probation & Parole v. Scott, 524 U.S. 357, 363, 118 S. Ct. 2014, 141 L. Ed. 2d 344 (1998) (recognizing that “we have repeatedly declined to extend the exclusionary rule to proceedings other than criminal trials” and holding that rule not applicable in parole revocation proceedings); United States v. Janis, 428 U.S. 433, 448, 454, 96 S. Ct. 3021, 49 L. Ed. 2d 1046 (1976) (holding that rule does not apply in civil tax proceedings); United States v. Calandra, 414 U.S. 338, 343-46, 94 S. Ct. 613, 38 L. Ed. 2d 561 (1974) (holding that rule does not apply in grand jury proceedings). “[B]ecause the rule is prudential rather than constitutionally mandated, [it has been held] to be applicable only where its deterrence benefits outweigh its substantial social costs.” (Internal quotation marks *53omitted.) Pennsylvania Board of Probation & Parole v. Scott, supra, 363. “[T]he need for deterrence and hence the rationale for excluding the evidence are strongest where the Government’s unlawful conduct would result in imposition of a criminal sanction on the victim of the search.” United States v. Calandra, supra, 348.
In Payne v. Robinson, supra, 207 Conn. 571, we concluded that “application of the [exclusionary] rule [in probation revocation proceedings] would at best achieve only a marginal deterrent effect.” We reasoned that any illegally obtained information would be inadmissible in a criminal trial; Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961); and that, where the police officer was unaware that the suspect was on probation, exclusion of the evidence in a probation revocation hearing would not enhance appreciably the deterrent effect already created by the inadmissibility of the evidence at a criminal trial. Payne v. Robinson, supra, 571. We further reasoned that “[s]ince the use of evidence in a probation revocation hearing falls outside the offending officer’s zone of primary interest; United States v. Janis, supra, [428 U.S.] 458; exclusion of such evidence will not significantly affect a police officer’s motivation in conducting a search.”10 (Internal quotation marks omitted.) Payne v. Robinson, supra, 571.
*54We conclude in this case that “the local law enforcement official is already ‘punished’ by the exclusion of the evidence in the state criminal trial. That, necessarily, is of substantial concern to him.” United States v. Janis, supra, 428 U.S. 448. The exclusion of the evidence in the license suspension hearing would be of only incremental deterrent value. That value is substantially outweighed by the societal interest in having otherwise reliable evidence of probable cause to arrest for driving under the influence presented at the hearing. Accordingly, we conclude that due process does not require the exclusionary rule to apply at hearings held pursuant to § 14-227b (f).
The plaintiff argues that, if a reasonable and articula-ble suspicion for the initial stop need not be demonstrated at the license suspension hearing, and if the exclusionary rule does not apply at the hearing, then the police will be encouraged to conduct arbitrary or discriminatory stops on the mere chance of subsequently establishing probable cause to arrest for driving under the influence. We are unpersuaded by this argument for the following reasons: First, the exclusion of any illegally obtained evidence in criminal proceedings, which are the police officer’s primary zone of interest, provides a deterrent to such conduct. Second, we will not assume that the police will expend scarce law enforcement resources to stop motorists whom they have no articulable reason to suspect of any offense on the mere chance of establishing probable cause. Finally, the Connecticut legislature, in Public Acts 1999, No. 99-198, § 2 (a), has required that “each municipal police department and the Department of Public Safety shall adopt a written policy that prohibits the stopping, detention or search of any person when such action is solely motivated by considerations of race, color, ethnicity, age, gender or sexual orientation, and the action would constitute a violation of the civil rights *55of the person.” A violation of this official written policy would likely subject the police officer to disciplinary action. Subsection 2 (e) of that act further provides that “[i]f a municipal police department or the Department of Public Safety fails to comply with the provisions of this section, the Chief State’s Attorney may recommend and the Secretary of the Office of Policy and Management may order an appropriate penalty in the form of the withholding of state funds from such department or the Department of Public Safety.” This statute provides a direct disincentive for police to make discriminatory investigatory stops. In summary, we reject the plaintiffs argument envisioning wholesale arbitrary or discriminatory investigative stops.
We conclude that neither the statute as written nor the constitutional requirements of due process require the commissioner to determine at a license suspension hearing that the police had reasonable and articulable suspicion to justify the initial investigative stop. Accordingly, we need not determine whether the police had a reasonable and articulable suspicion justifying the stop of the plaintiff in this case.
The judgment of the Appellate Court is affirmed.
In this opinion KATZ, PALMER, PETERS and CALLAHAN, Js., concurred.

 General Statutes (Rev. to 1995) § 14-227b, as amended by Public Acts 1995, No. 95-279, provides in relevant part,: “(a) Any person who operates a motor vehicle in this state shall be deemed to have given his consent to a chemical analysis of his blood, breath or urine and, if said person is a minor, his parent or parents or guardian shall also be deemed to have given his consent.
''(b) If any such person, having been placed under arrest for operating a *40motor vehicle while under the influence of intoxicating liquor or any drug or both or while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor, and thereafter, after being apprised of his constitutional rights, having been requested to submit to a blood, breath or urine test at the option of the police officer, having been afforded a reasonable opportunity to telephone an attorney prior to the performance of such test and having been informed that his license or nonresident operating privilege may be suspended in accordance with the provisions of this section if he refuses to submit to such test or if he submits to such test and the results of such test indicate that the ratio of alcohol in his blood was ten-hundredths of one per cent or more of alcohol, by weight, and that evidence of any such refusal shall be admissible in accordance with subsection (f) of section 14-227a and may be used against him in any criminal prosecution, refuses to submit to the designated test, the test shall not be given; provided, if the person refuses or is unable to submit to a blood test, the police officer shall designate the breath or urine test as the test to be taken. The police officer shall make a notation upon the records of the police department that he informed the person that his license or nonresident operating privilege may be suspended if he refused to submit to such test or if he submitted to such test and the results of such test indicated that the ratio of alcohol in his blood was ten-hundredths of one per cent or more of alcohol, by weight.
“(c) If the person arrested refuses to submit to such test or analysis or submits to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicate that the ratio of alcohol in the blood of such person is ten-hundredths of one per cent or more of alcohol, by weight, the police officer, acting on behalf of the commissioner of motor vehicles, shall immediately revoke and take possession of the motor vehicle operator’s license or, if such person is a nonresident, suspend the nonresident operating privilege of such person, for a twenty-four-hour period and shall issue a temporary operator’s license or nonresident operating privilege to such person valid for the period commencing twenty-four hours after issuance and ending thirty days after the date such person received notice of his arrest by the police officer. The police officer shall prepare a written report of the incident and shall mail the report together with a copy of the completed temporary license form, any operator’s license taken into possession and a copy of the results of any chemical test or analysis to the department of motor vehicles within three business days. The report shall be made on a form approved by the commissioner of motor vehicles and shall be subscribed and sworn to under penalty of false statement as provided in section 53a-157b by the arresting officer. If the person arrested refused to submit to such test or analysis, the report shall be endorsed by a third person who witnessed such refusal. The report shall set forth the grounds for the officer’s belief that there was probable cause to arrest such person for operating a motor vehicle while under the influence *41tal' intoxicating liquor or any drug or both or while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor, and shall state that such person had refused to submit to such test or analysis when requested by such police officer to do so or that such person submitted to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was ten-hundredths of one per cent or more of alcohol, by weight.
“(d) Upon receipt of such report, the commissioner of motor vehicles may suspend any license or nonresident operating privilege of such person effective as of a date certain, which date shall be not later than thirty days after the date such person received notice of his arrest by the police officer. Any person whose license or operating privilege has been suspended in accordance with this subsection shall automatically be entitled to a hearing before the commissioner to be held prior to the effective date of the suspension. The commissioner shall send a suspension notice to such person informing such person that his operator’s license or nonresident operating privilege is suspended as of a date certain and that he is entitled to a hearing prior to the effective date of the suspension and may schedule such hearing by contacting the department of motor vehicles not later than seven days after the date of mailing of such suspension notice. . . .” Unless otherwise indicated, all references in this opinion to § 14-227b are to that statute as revised to 1995 and amended by Public Acts 1995, No. 95-279.


 The certified question was, “Did the Appellate Court properly conclude that the police had reasonable and articulable suspicion to justify stopping the plaintiffs vehicle?” Fishbein v. Commissioner of Motor Vehicles, 247 Conn. 901, 719 A.2d 902 (1998).


 Because we conclude that the legality of an investigative stop is not within the scope of a license suspension hearing held pursuant to § 14-227b, we do not decide whether the Appellate Court properly concluded that the investigative stop was justified.


 Section 14-227b (b) provides for the giving of an implied consent advisory to persons arrested for operaüng a vehicle while under the influence. See footnote 2 of this opinion.


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 General Statutes § 14-227a provides in relevant part: “(a) Operation while under the influence. No person shall operate a motor vehicle while under the influence of intoxicating liquor or any drug or bol h. A person commits the offense of operaüng a motor vehicle while under the influence of intoxicating liquor or any drug or both if he operates a motor vehicle on a public highway of this state or on any road of a district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or on any private road on which a speed limit has been established in accordance with the provisions of section 14-218a, or in any parking area for ten or more cars or on any school property (1) while under the influence of intoxicating liquor or any drag or both or (2) while the ratio of alcohol in the blood of such person is ten-hundredths of one per cent or more of alcohol, by weight. .


 General Statutes (Rev. to 1995) § 14-227b (f), as amended by Public Acts 1995, No. 95-279, provides: “If such person contacts the department to schedule a hearing, the department shall assign a date, time and place for the hearing, which date shall be prior to the effective date of the suspension. *44At the request of such person or the hearing officer and upon a showing of good cause, the commissioner may grant one continuance for a period not to exceed fifteen days. If a continuance is granted, the commissioner shall extend the validity of the temporary operator’s license or nonresident operating privilege issued pursuant to subsection (c) of this section for a period not to exceed the period of such continuance. The hearing shall be limited to a determination of the following issues: (1) Did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or drug or both or while his ability to operate such motor vehicle was impaired by the consumption of intoxicating liquor; (2) was such person placed under arrest; (3) did such person refuse to submit to such test or analysis or did such person submit to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was ten-hundredths of one per cent or more of alcohol, by weight; and (4) was such person operating the motor vehicle. In the hearing, the results of the test or analysis shall be sufficient to indicate the ratio of alcohol in the blood of such person at the time of operation, except that if the results of the additional test indicate that the ratio of alcohol in the blood of such person is twelve-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and analysis thereof accurately indicate the blood alcohol content at the time of operation. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases.” Unless otherwise indicated, all references in this opinion to § 14-227b (f) are to that statute as amended to 1995, as amended by Public Acts 1995, No. 95-279.
Section 14-227b was amended further by Public Acts 1998, No. 98-182, §§ 20 and 22, and subsection (f) thereby became subsection (g). The text of the subsection was not changed.


 In Hickam, we found the following legislative history to be instructive: “Legislators expressed the hope that ‘this bill [would] save lives . . . [because] anywhere from 20-30 people, Connecticut residents [would] be spared . . . 32 H.R. Proc., Pt. 30, 1989 Sess., p. 10,562, remarks of Representative Christopher Burnham. Legislators also hoped that the bill would send a ‘message that we will not tolerate drunken drivers on our roads . . . [and] the loss of life and property on our roads as a result of drunken drivers.’ 32 S. Proc., Pt. 12, 1989 Sess., p. 3979, remarks of Senator Anthony V. Avallone. Other legislators noted that there was a ‘need to do . . . something stronger than we have done by strictly our criminal laws, something that will use the administrative process in a prompt and sure fashion to make sure that those who drive and drink, don’t do so for very long.’ Id., p. 3985, remarks of Senator Richard Blumenthal. ‘This bill goes a long way toward restoring . . . the safety that we all expect and deserve in traveling on our roads.’ Id., p. 3986, remarks of Senator James H. Maloney.” State v. Hickam, supra, 235 Conn. 624-25.


 In Payne, because the defendant conceded that only the exclusionary rule under the fourth amendment to the United States constitution was at issue, this court declined to consider whether article first, § 7, of the Connecticut constitution would compel a different result. Payne v. Robinson, supra, 207 Conn. 570 n.3. Because the plaintiff in this case has failed adequately to brief his claim under the state constitution, we do not consider it here. See Connecticut National Bank v. Giacomi, 242 Conn. 17, 44-45, 699 A.2d 101 (1997) (this court, not required to review issues improperly presented through inadequate brief); State v. Tweedy, 219 Conn. 489, 510 n.17, 594 A.2d 906 (1991) (same).